                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
LANIS E. SOLOMON, JR.,

                           Plaintiff,
      v.                                             Case No. 18-cv-1922-pp
                                                     Appeal No. 20-1679

SCOTT SOBEK, et al.,

                        Defendants.
______________________________________________________________________________

     ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO APPEAL
           WITHOUT PREPAYING THE FILING FEE (DKT. NO. 88)
______________________________________________________________________________

       On March 27, 2020, the court dismissed this case. Dkt. No. 81. The

plaintiff filed a notice of appeal on April 24, 2020. Dkt. No. 83. He has filed a

motion for leave to proceed with his appeal without prepaying the appellate

filing fee. Dkt. No. 88.

      Under the Prison Litigation Reform Act, a prisoner must pay the

applicable filing fees in full for a civil case. 28 U.S.C. §1915(b). If a prisoner

does not have the money to pay the $505 filing fee in advance for an appeal, he

can request the court for permission to proceed without prepayment. For the

court to consider such a request, the prisoner must complete a petition and

affidavit and return it to the court, along with a certified copy of his trust

account statement showing transactions for the prior six months. 28 U.S.C.

§1915(a)(2). The court must assess an initial partial filing fee of twenty percent

of the average monthly deposits to the plaintiff’s prison account or average

monthly balance in the plaintiff's prison account for the six-month period
                                          1

           Case 2:18-cv-01922-PP Filed 07/08/20 Page 1 of 4 Document 90
immediately preceding the filing of the notice of appeal, whichever is greater.

28 U.S.C. §1915(b)(1).

      After the prisoner pays the initial fee, he must make monthly payments

of twenty percent of the preceding month’s income until he pays the filing fee in

full. 28 U.S.C. §1915(b)(2). The agency that has custody of the prisoner will

collect the money and send payments to the court.

      There are three grounds for denying a prisoner-appellant’s request to

proceed without prepaying the filing fee: the prisoner has not shown that he is

indigent, the prisoner filed the appeal in bad faith, or the prisoner has three

strikes. See 28 U.S.C. §§1915(a)(2)-(3), (g). Based on the plaintiff’s trust

account (Dkt. No. 89), the court finds that the plaintiff is indigent, and the

plaintiff has not accrued three strikes. That leaves only the question of whether

the plaintiff filed this appeal in good faith.

      If a court allowed a party to proceed without prepaying the filing fee in

the district court, that party may proceed without prepaying the filing fee on

appeal without further authorization, unless the district court certifies that the

appeal is not taken in good faith or determines that the party is otherwise not

entitled to proceed without prepaying the fee. Fed. R. App. P. 24(a). See also

Celske v. Edwards, 164 F.3d 396, 398 (7th Cir. 1999) (“. . . a plaintiff who . . .

was allowed to proceed in forma pauperis in the district court retains his IFP

status in the court of appeals unless there is a certification of bad faith.”).

      A district court should not apply an inappropriately high standard when

making a good faith determination. Pate v. Stevens, 163 F.3d 437, 439 (7th Cir.


                                           2

         Case 2:18-cv-01922-PP Filed 07/08/20 Page 2 of 4 Document 90
1998). An appeal taken in “good faith” is one that seeks review of any issue

that is not frivolous, meaning that it involves “legal points arguable on their

merits.” Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983) (quoting Anders

v. California, 386 U.S. 738 (1967)); see also Coppedge v. United States, 369

U.S. 438, 445 (1962). On the other hand, an appeal taken in bad faith is one

that is based on a frivolous claim, that is, a claim that no reasonable person

could suppose has any merit. Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir.

2000).

      The court sees no indication that the plaintiff is not appealing in good

faith. Therefore, the court will grant his motion to proceed on appeal without

prepaying the filing fee.

      The plaintiff has filed a certified copy of his prison trust account

statement for the six-month period immediately preceding the filing of his

notice of appeal. A review of this information reveals that the plaintiff lacks

funds to pay an initial partial filing fee, so the court will waive the initial partial

filing fee. 28 U.S.C. §1915(b)(4). The plaintiff must pay the full appellate filing

fee under 28 U.S.C. §1915(b)(2). Newlin v. Helman, 123 F.3d 429, 434 (7th Cir.

1997), rev’d on other grounds by, Walker v. O’Brien, 216 F.3d 626 (7th Cir.

2000) and Lee v. Clinton, 209 F.3d 1025 (7th Cir. 2000).

      The court GRANTS the plaintiff’s motion for leave to proceed on appeal

without prepaying the filing fee. Dkt. No. 88.

      The court WAIVES the initial partial filing fee for this appeal.




                                           3

         Case 2:18-cv-01922-PP Filed 07/08/20 Page 3 of 4 Document 90
      The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined and to Dennis Brand, 821 W. State

Street, Room 224, Milwaukee, WI 53233.

      The court ORDERS that the agency that has custody of the prisoner

shall collect from his institution trust account the $505 appeal filing fee by

collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the

prisoner’s trust account and forwarding payments to the Clerk of Court each

time the amount in the account exceeds $10 in accordance with 28 U.S.C.

§1915(b)(2). The agency shall clearly identify the payments by the case name

and number. If the plaintiff transfers to another institution—county, state or

federal—the transferring institution shall forward a copy of this order, along

with the plaintiff’s remaining balance, to the receiving institution.

      The court will electronically provide a copy of this order to PLRA

Attorney, United States Court of Appeals for the Seventh Circuit, through the

court’s electronic case filing system.

      Dated at Milwaukee, Wisconsin this 8th day of July, 2020.

                                         BY THE COURT:


                                         ________________________________________
                                         HON. PAMELA PEPPER
                                         Chief United States District Judge




                                           4

         Case 2:18-cv-01922-PP Filed 07/08/20 Page 4 of 4 Document 90
